DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

         LAVERIA ANN KNOWLES a/k/a LAVERIA KNOWLES,
                         Appellant,

                                     v.

THE BANK OF NEW YORK MELLON f/k/a THE BANK OF NEW YORK,
   AS TRUSTEE FOR THE CERTIFICATEHOLDERS CWALT, INC.
       ALTERNATIVE LOAN TRUST 2006-OA6 MORTGAGE
       PASS-THROUGH CERTIFICATES SERIES 2006-OA6,
   LAKE SHORE VILLAGE NEIGHBORHOOD ASSOCIATION, INC.,
    UNKNOWN TENANT NO. 1, and UNKNOWN TENANT NO. 2,
                        Appellees.

                               No. 4D15-630

                             [March 30, 2016]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Catherine M. Brunson, Judge; L.T. Case No.
502009CA042015XXXXMB.

   Thomas Erskine Ice of Ice Appellate, Royal Palm Beach, for appellant.

    Heidi J. Bassett of Robertson, Anschutz & Schneid, P.L., Boca Raton,
for appellee The Bank of New York Mellon.

                      ON CONCESSION OF ERROR

PER CURIAM.

    The bank properly concedes that the trial court erred in entering a final
judgment of foreclosure. The bank’s concession is based upon case law
which this court issued after the trial. See Jelic v. LaSalle Bank, Nat’l
Ass’n, 160 So. 3d 127, 130 (Fla. 4th DCA 2015) (reversing a final judgment
of foreclosure, in part because there was no evidence that the party
transferring the note into the trust had any intent to transfer an interest
to the trustee); and Balch v. LaSalle Bank N.A., 171 So. 3d 207, 209 (Fla.
4th DCA 2015) (reversing a final judgment of foreclosure, in part because
“evidence that the note was transferred into the trust prior to the
foreclosure action is insufficient by itself to confer standing because there
was no evidence that the indorsee had the intent to transfer any interest
to the trustee”).

   Contrary to the bank’s request that we remand this case for a new trial,
the proper remedy, as in both Jelic and Balch, is remand for entry of an
involuntary dismissal. Jelic, 160 So. 3d at 130; Balch, 171 So. 3d at 209.

   Reversed and remanded for entry of involuntary dismissal.

CIKLIN, C.J., MAY and GERBER, JJ., concur.

                           *         *        *

   Not final until disposition of timely filed motion for rehearing.




                                    2